                          2:20-cv-02220-CSB-JEH # 22        Page 1 of 7
                                                                                                E-FILED
                                                                   Monday, 16 August, 2021 11:31:51 AM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

RICHARD A. DAVIS, Plaintiff and                     )
on Behalf of S.D., a minor.                         )
                                                    )
            Plaintiffs,                             )
                                                    )             Case No. 20-2220
vs.                                                 )
                                                    )             CSB-JEH
CITY OF PARIS, ILLINOIS, a municipal                )
corporation, MATTHEW MCCONNELL and                  )
TRAVIS VICE,                                        )
                                                    )
            Defendants.                             )

                               AMENDED COMPLAINT

       Plaintiff, by counsel, alleges as follows:

       1.        This is a civil action arising under the Fourth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. '' 1983 and 1988, and the

Common Law of Illinois. The Court has jurisdiction of this matter pursuant to 28 U.S.C.

' 1343 and supplemental jurisdiction over state law claims pursuant to 28 U.S.C. ' 1367.

       2.       Plaintiff Richard A. Davis and his minor son S.D. are residents of the

Central District of Illinois. S.D. suffers from mental and behavioral disabilities.

       3.        Defendant City of Paris, Illinois is a municipal corporation.

       4.       Defendants Travis Vice and Matthew McConnell were, at all times relevant,

police officers employed by the City of Paris, Illinois. Each defendant is sued in his

individual capacity and at all times relevant hereto was acting under color of state law.

       5.        At all times relevant, there was in force and effect an ordinance of

defendant City of Paris, Illinois stating:                                EXHIBIT

                                                1
                        2:20-cv-02220-CSB-JEH # 22             Page 2 of 7



         § 96.048 BICYCLES AND SKATEBOARDS; RESTRICTIONS.
         It shall be unlawful for any person to ride or use a skateboard or bicycle on any public
street, sidewalk, or other public property within the district zoned as C-3 Central Business
District and on Main Street and Central Avenue extending south from the Central Business
District to the south side of Crawford Street within the city limits. It shall also be unlawful for
any person to ride a bicycle on any sidewalk within the district zoned as C-3 Central Business
District and on sidewalks from Main Street and Central Avenue extending south from the
Central Business District to the south side of Crawford Street within the city limits. It shall also
be unlawful for any person to ride or use a skateboard or bicycle on any public or private school
property or in Schwarz Park. It shall further be unlawful for any person to ride or use a
skateboard or bicycle on private property within the limits of the city unless specific permission
has been received from the owner of that property.

       (1969 Code, § 22-23) (Ord. 2002-27, passed 8-26-2002; Am. Ord. 2003-12, passed 6-23-
2003; Am. Ord. 2003-21, passed 8-11-2003; Am. Ord. 2004-44, passed 9-27-2004) Penalty, see
§ 96.999

      § 96.999 PENALTY.
      (C) A violation of § 96.048 of this code shall be punishable by a fine of not less than $75
nor more than $750 for each separate offense.

       6.      On August 27, 2019, at or around 5:25 p.m., Defendant McConnell, in

violation of Paris Police Department pursuit policy, used his squad car to pursue S.D.,

who had been riding his bicycle on a street or sidewalk in the Central Business District,

and almost hit S.D. with a squad car near a private business in the vicinity, which scared

S.D., who then fled in fear.

       7.      On the aforesaid date and time Defendant McConnell was aware that the

Paris Police Department Pursuit Policy allows a vehicular pursuit only when there is

reasonable suspicion that the driver of the vehicle has committed a violent felony.

       8.      Defendant McConnell harbored personal animus towards S.D., due to

prior interactions where S.D. had directed rude or insulting language towards defendant

McConnell.

       9.      Based only upon his own personal animus, Defendant McConnell decided

to arrest S.D. for violation of Ordinance § 96.048, even though the city policy for

                                                  2
                      2:20-cv-02220-CSB-JEH # 22         Page 3 of 7



enforcing ordinance violations is to simply issue a citation and even though the

Ordinance as related to bicycle riding is not normally enforced at all.

       10.    At that date and time, Defendant McConnell communicated to shift

supervisor, Sgt. Kevin Ring that he was in vehicular pursuit of S.D., a minor on a bicycle,

for violating the Bicycle Ordinance.

       11.    Despite his knowledge that S.D. suffered from mental and behavioral

disabilities, Sgt. Kevin Ring joined the pursuit when he used his squad car to closely

pursue S.D., who was riding a bicycle, in violation of the Paris Police Department

Pursuit Policy.

       12.    On aforesaid date and time Defendant McConnell, in further violation of

the Paris Police Department Pursuit Policy, and in furtherance of a conspiratorial

motive with Sgt. Kevin Ring, to hide their policy violations from the Chief of Police,

maintained radio silence and failed or refused to advise dispatch of the pursuit of S.D.,

the reason for the pursuit, and the location and direction of the pursuit.

       13.    After the bicycle he was riding was hit by Sgt. Kevin Ring’s squad car, S.D.

got even more scared, and “chucked” his bicycle at the squad car’s front bumper and ran

to a home located at 318 W. Washington Street, which his father was purchasing and

went inside the home.

       14.    Shortly thereafter, Defendants McConnell and Vice, who knew the location

of S.D.’s home, arrived there to find that S.D. was not outside of his home.

       15.    Defendants McConnell and Vice entered S.D.’s dwelling at 318 W.

Washington Street in Paris, Illinois.

       16.    At the time Defendants McConnell and Vice entered the dwelling at 318 W.

                                             3
                      2:20-cv-02220-CSB-JEH # 22          Page 4 of 7



Washington Street, they did not have a warrant, exigent circumstances, or consent.

       17.    After unlawfully entering the dwelling, Defendant McConnell, acting out of

anger and personal animus, used excessive and unreasonable force against S.D. and

effected a custodial arrest of S.D. for violation of the Bicycle Ordinance.

       18.    When Defendant McConnell used excessive and unreasonable force

against S.D., Defendant Vice was present and could have intervened to stop or prevent

the use of excessive and unreasonable force, but he failed to intervene.

       19.    Acting out of anger and personal animus, Defendant McConnell forcibly

arrested S.D., thew him to the floor and, with the physical assistance of Defendant Vice,

forcibly handcuffed S.D., who was then taken to the Paris Police Station.

       20.    S.D.’s father, Plaintiff Richard Davis was present outside and he was not

consulted or allowed to accompany S.D. to the Paris Police Station.

       21.    At the Paris Police Station, acting out of anger and personal animus,

Defendant McConnell used excessive and unreasonable force against S.D., in that he

slammed S.D. into metal lockers within the Police Station.

       22.    When Defendant McConnell used excessive and unreasonable force

against S.D. at the police station, other police officers whose identity is presently

unknown to plaintiff stood by and failed to intervene to stop or prevent McConnell’s use

of excessive and unreasonable force.

       23.    After sequestering S.D., a minor, at the Police Station without a parent for

approximately an hour, police called Plaintiff Richard Davis and he was then allowed to

take his son home.

       24.    Defendant McConnell’s actions of effecting a custodial arrest of S.D. for a

                                              4
                      2:20-cv-02220-CSB-JEH # 22          Page 5 of 7



fine-only city ordinance and his use of excessive and unreasonable force against S.D., a

minor, lacked a rational basis and instead were taken solely on the basis of defendant

McConnell’s personal animus and malice against S.D., in violation of the Fourteenth

Amendment Equal Protection Clause.

      25.    In accordance with and acting pursuant to a widespread, though

unwritten, custom of the Paris Police Department of allowing and condoning City of

Paris Police Officers to unlawfully enter citizens’ homes and to use excessive and

unreasonable force against citizens, which condoned and encouraged these defendants’

misconduct by the existence of a widespread custom of failing to adequately train,

supervise, control and/or punish police officers for their misconduct and their

unconstitutional behaviors:

      a.     Defendants McConnell and Vice entered the home of Plaintiffs Richard

Davis and S.D., without a warrant, without consent and without exigent circumstances,

and

      b.     Defendant McConnell used excessive and unreasonable physical force

against S.D., a minor, and

      c.     Defendants Vice and McConnell physically arrested S.D., a minor and

removed him from the custody of his father, for an alleged violation of a municipal

bicycle riding ordinance punishable only by a fine, and

      d.     Defendant police officer(s) held S.D. in police custody for approximately

an hour, without a parent present, for an alleged violation of a municipal bicycle riding

ordinance punishable only by a fine, and

      e.     certain defendant police officer(s), including Defendant Vice, failed to

                                            5
                      2:20-cv-02220-CSB-JEH # 22         Page 6 of 7



intervene when they witnessed S.D.’s constitutional rights being violated.

       26.    In August of 2019, the law was clearly established that police cannot

constitutionally enter a citizen’s home without a warrant, consent, or the presence of

exigent circumstances.

       27.    In August of 2019, the law was clearly established that the police cannot

constitutionally use excessive or unreasonable force and cannot constitutionally fail to

intervene when they witness another officer using excessive or unreasonable force.

       28.    In August of 2019, the law was clearly established that a person has a right

to even-handed police protection, uncorrupted by personal animus.

       29.    In furtherance of the conspiracy to hide his own and Sgt. Kevin Ring’s

policy and constitutional violations, Defendant McConnell failed to timely write an

Incident Report, as required by Paris Police Department Policy, until nine days later,

and only after Chief of Police Eric Brown reviewed the department videos of the pursuit

and requested an Incident Report be written.

       30.    As a direct and proximate result of the defendants’ actions and the

widespread custom of defendant City of Paris, S.D., a minor was unlawfully arrested,

sequestered without a parent and physically abused, after an unlawful entry into his

home, in violation of the Fourth and Fourteenth Amendments to the Constitution of the

United States; was denied equal protection of the law, in violation of the Fourteenth

Amendment to the Constitution of the United States; and was subjected to Assault,

Battery and the Intentional Infliction of Emotional Distress in violation of Illinois law;

and S.D. suffered injury and damages.

       31.    As a direct and proximate result of the defendants’ actions and the

                                             6
                      2:20-cv-02220-CSB-JEH # 22        Page 7 of 7



widespread custom of defendant City of Paris, Richard A. Davis was subjected to the

unlawful entry into his home, in violation of the Fourth Amendment to the Constitution

of the United States; and was subjected to the Intentional Infliction of Emotional

Distress in violation of Illinois law; and Richard A Davis suffered injury and damages.

PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

       (a) Compensatory general and special damages in accordance with proof;

       (b) Costs of suit necessarily incurred herein;

       (c) Reasonable Attorney=s Fees and expenses of litigation;

       (d) Punitive damages against the individual defendants, as allowed under the law,

(except the immune entity defendant) in an amount sufficient to punish those

defendants and to deter future misconduct of these defendants and other similarly

situated police officers; and

       (e) Such further relief as the Court deems just or proper;

                                   PLAINTIFF DEMANDS TRIAL BY JURY

                                   RESPECTFULLY SUBMITTED,
                                   RICHARD A. DAVIS, Plaintiff and
                                   on behalf of S.D., a minor

                                          /s/ JUDE MARIE REDWOOD
                                          Mrs. Jude M. Redwood ARDC # 6257623
                                          REDWOOD LAW OFFICE
                                          P.O. Box 864
                                          St. Joseph, IL 61873
                                          Telephone: (217) 469-9194
                                          Facsimile: (217) 469-8094
                                          redwoodlaw42@hotmail.com




                                             7
